DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-12, 14, 17, 19-21, 23, 27, 29, 30, 32, 33 and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of US 20090260642 (Monses hereinafter).
Regarding claim 1, Monses teaches a device comprising an oven region (15) configured to heat vaporizable material in a perforated container ([0064]), wherein the oven region comprises an oven chamber (26) configured to surround the perforated container (Fig. 3 and [0020]-[0021]). Specifically Monses teaches that the container Monses teaches an air inlet (22) through which air is drawn into the oven region, and a mouthpiece (11) comprising an aerosol outlet configured to deliver, to a user puffing on the mouthpiece, a mixture of the air and the vapor generated by heating the vaporizable material, the air and vapor generated by heating the vaporizable material being mixed in the oven chamber before exiting the oven region ([0035]). Monses teaches that the perforations allow gas transfer through the perforated container, particularly the exit of vapor generated by heating the vaporizable material ([0058] and [0062]). Since the perforated container allows gas transfer and air enters the oven region is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114 I and II. 
Regarding claims 2, 20 and 21 Monses teaches that the perforated container comprises parchment paper, which is comprised of cellulose fibers ([0061] and [0064]).
Regarding claims 9, 10, 14 and 17, Monses teaches that the vaporizable material comprises glycerin and fine pieces of tobacco ([0059]).  
Regarding claim 11, 12 and 23, Monses teaches that the heater is a battery- powered electric heater ([0056]), which heats the cartridge to a temperature below about 400 F ([0040]).  
Regarding claim 3 and 19, Monses teaches that the cartridge or pod encloses the vaporizable material on all surfaces of the vaporizable material and that the permeable container is configured to remain substantially intact during the heating of the vaporizable material in the perforated container ([0062]).  
Regarding claims 27 and 30, Monses teaches that the oven chamber includes a lid, specifically mouthpiece (11), to access the oven chamber to insert and remove the perforated container ([0031]). 
Regarding claim 29, Monses teaches that the permeable container comprises aeration wells ([0062]). 
With respect to the limitation, “the at least one aeration well and the perforations … together allowing the air to enter the perforated container…” since the perforated container  also comprises aeration wells ([0062]) and allows gas transfer, it follows that the perforated container with aeration wells is capable of allowing entry of air into the container and exit of the air and a vapor generated by heating the vaporizable material. The courts have held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114 I and II. 
Regarding claim 32, Monses teaches that the perforated container is pre-perforated with the perforation pattern prior to use such that the perforated container does not require being punctured during use ([0065]). 
Regarding claim 33, Monses teaches that the perforations allow gas transfer through the perforated container, particularly the exit of vapor generated by heating the vaporizable material ([0058] and [0062]). Since the perforated container allows gas transfer and air enters is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114 I and II. 
Regarding claim 35, this is a product by process claim. The courts have held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113 I and II. 
Monses teaches that the perforated container can take many various forms including one wherein the container is formed of a metallic foil, like aluminum foil, which can be pressed or blow-molded to the appropriate shape ([0061], [0062] and Fig. 5, 6 and 8), wherein when the container is blow-molded to the appropriate shape it is welded shut even if the final product was achieved by a different process. 
Regarding claim 36, Monses teaches a cartridge, or perforated container ([0064]), configured for use in a vaporization device comprising an oven chamber (15), the container can take many various forms including one wherein the container is formed of a metallic foil, like aluminum foil, which can be pressed to the appropriate shape ([0061]) and the top surface has perforations so that vapors of a vaporizable material within the perforated container ([0058]) can emanate upwards ([0062]) in a perforation pattern (33 in Fig. 5). Monses teaches that the permeable container comprises aeration wells ([0062]). Monses teaches that the perforations allow gas transfer through the perforated container, particularly the exit of vapor generated by heating the vaporizable material ([0058] and [0062]).
With respect to the limitation, “the gas transfer comprising entry of air into the perforated container and exit of the air and a vapor generated by heating the vaporizable material when the cartridge is placed in the oven chamber” since the perforated container also comprises aeration wells ([0062]) and allows gas transfer, it follows that the perforated container with aeration wells is capable of allowing entry of air into the container and exit of the air and a vapor generated by heating the vaporizable material when the cartridge is in the oven chamber. The courts have held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114 I and II. 
Regarding claim 37, Monses teaches that the perforated container is pre-perforated with the perforation pattern prior to use such that the perforated container does not require being punctured during use ([0065]). 
Regarding claim 38, Monses teaches that the vaporizable material comprises tobacco ([0059]).  

Claims 6 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monses as applied to claims 1 and 36 above, in view of US 20090151717 (Bowen hereinafter).
Regarding claims 6 and 39, Monses does not expressly teach that the container is heat sealed. 
Bowen teaches a vaporizing device which comprises a cartridge that contains a vaporizable material ([0004]), wherein the cartridge is heat sealed ([0079]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have heat sealed the container of Monses as taught by Bowen with a reasonable expectation of success and predictable results. 

Claims 4, 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monses as applied to claim 1 above, and further in view of US 5042509  (Banerjee hereinafter).
Regarding claims 4, 5 and 22, Monses teaches that the perforated container comprises parchment paper, which is comprised of cellulose fibers, but does not expressly teach that the container is comprised of cellulose acetate fibers.
. 

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monses as applied to claim 1 above, in view of US 8869792 (Lee hereinafter).
Regarding claim 34, Monses does not explicitly teach a condenser.
Lee teaches a vaporizer with a condenser (35) wherein the advantage of including a condenser is to increase the amount of vapor produced during a session. It would have been obvious for one of ordinary skill in the art at the time of the invention to have included a condenser in Monses with a reasonable expectation of success and predictable results, namely an increased amount of vapor produced during a session (col. 5, lines 35-41).  

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monses in view of Lee. 
Regarding claim 40, Monses teaches a device (Fig. 2) for use with a cartridge comprising a perforated container containing a tobacco material ([0058] and [0064]), the device comprising:  an oven region (15) configured to heat vaporizable material in a perforated container ([0064]), wherein the oven region comprises an oven chamber (26) configured to is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114 I and II.
Monses does not explicitly teach a condenser. 
Lee teaches a vaporizer with a condenser (35) wherein the advantage of including a condenser is to increase the amount of vapor produced during a session. It would have been .  
 
Response to Arguments
Applicant's arguments filed 7/28/21 have been fully considered but they are not persuasive. 
The Applicant argues that Monses is silent with regards to air passing through a perforated container such that air enters and air + vapor exit via the perforations of the perforation pattern on a surface of the container. The Examiner respectfully disagrees. Monses teaches that the container Monses teaches an air inlet (22) through which air is drawn into the oven region, and a mouthpiece (11) comprising an aerosol outlet configured to deliver, to a user puffing on the mouthpiece, a mixture of the air and the vapor generated by heating the vaporizable material, the air and vapor generated by heating the vaporizable material being mixed in the oven chamber before exiting the oven region ([0035]). Monses teaches that the perforations allow gas transfer through the perforated container, particularly the exit of vapor generated by heating the vaporizable material ([0058] and [0062]). Since the perforated container allows gas transfer and air enters the oven region (via 22) to mix with the vapor generated by heating the vaporizable material, it follows that the perforated container is capable of allowing entry of air into the container and exit of the air and a vapor generated by heating the vaporizable material. The courts have held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114 I and II. 
Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747